



Exhibit 10.1


CONSULTING AGREEMENT
(William T. Dame)


This Consulting Agreement (this “Agreement”) is made and entered into as of
February 3, 2020 (the “Effective Date”) by and between Basic Energy Services,
Inc. (the “Company”) and William T. Dame (the “Consultant”).


RECITALS


WHEREAS, Consultant formerly served as an employee of the Company in the
position of Vice President, Pumping Services Division.


WHEREAS, following the termination of the Employee’s employment with the
Company, Consultant will continue to provide consulting services to the Company.


WHEREAS, Company desires to engage Consultant to perform consulting services as
an independent contractor basis (the “Services”), and Consultant desires to
perform the Services as an independent contractor, in accordance with the terms
and conditions of this Agreement.


NOW, THEREFORE, in consideration of the promises and the mutual covenants,
agreements, and other good and valuable consideration contained herein, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:


TERMS
 
1.Services and Performance; Service Fees; No Right of Control. Company hereby
engages Consultant for the Services listed and described on Exhibit A to this
Agreement, which is incorporated here by reference. In consideration of the
Services rendered, Company shall pay to Consultant the Service Fees set forth in
Exhibit A in accordance with the payment schedule in Exhibit A. Consultant shall
be solely responsible for supervising, controlling, and directing the details
and manner of the completion of Services. Nothing in this Agreement shall give
Company the right to instruct, supervise, control, or direct the details and
manner of the completion of the Services by Consultant. Consultant’s Services
must meet Company’s final approval and shall be subject to Company’s general
right of inspection throughout the performance of the Services and to secure
satisfactory final completion.


2.Term and Termination of Agreement.


(a)    Initial Term. This Agreement shall be in full force and effect for an
“Initial Term” of one year commencing on the Effective Date and expiring on the
first anniversary of the Effective Date (the “Expiration Date”), unless
terminated before the Expiration Date in accordance with this paragraph.


(b)    Renewal Term. Notwithstanding the previous subparagraph, the
effectiveness of this Agreement shall automatically be extended for an
additional one year term on the Expiration Date (the “Renewal Date”), unless and
until (i) either party gives written notice of non-renewal at least 30 days
before the Expiration Date; or (ii) the Agreement is terminated earlier in
accordance with this paragraph (the “Renewal Term”).


(c)    Termination Date and Term. The date upon which this Agreement terminates
shall be the “Termination Date” for purposes of this Agreement. The period
between the Effective Date and the Termination Date shall be referred to as the
“Term” of this Agreement.


(d)    Termination for Material Breach or Other than Material Breach.
Notwithstanding any other provision of this Agreement, each party may terminate
this Agreement before the Expiration Date or the Renewal Date (i) upon written
notice to the other party if the other party has continued to materially breach
any provision of this Agreement or that certain Separation and Release Agreement
between the parties (the “Separation Agreement”) after written notice of the
breach from the other party and at least 10 days to cure same or (ii) upon 10
days’ written notice to the other party of the termination of this Agreement
other than for material breach.







--------------------------------------------------------------------------------





(e)    Liability Upon Termination. Upon any termination of this Agreement,
Company shall have no liability to Consultant under this Agreement or otherwise
other than for, on a prorated basis, the accrued unpaid Service Fees for
Services already performed and finally accepted by Company as of the Termination
Date.


3.Relationship of the Parties. Nothing in this Agreement creates or shall be
deemed to create a partnership, joint venture, agency, employer-employee
relationship, or guarantee of future engagement between Company and Consultant.
In addition, Consultant hereby agrees and understands that Consultant shall not
be an agent of Company and neither has nor shall have any right or authority to
bind, commit, or otherwise obligate Company to any terms, conditions, or
contractual obligations with any other party.


4.Independent Contractor Status. For all purposes, including but not limited to
any laws concerning Social Security, disability insurance, workers’ compensation
benefits, unemployment compensation, income-tax withholding, and all other
applicable laws, rules, and regulations relating to employees, Consultant shall
be treated as a self-employed independent contractor of Company. Accordingly,
Consultant shall discharge all obligations imposed upon him as an independent
contractor by all applicable laws, rules, and regulations including but not
limited to those relating to income taxes and the filing of all returns and
reports, payment of all assessments, taxes, and other sums required by
applicable law with respect to Service Fees paid by Company. Except as expressly
provided below, Consultant shall not be covered by Company’s insurance policies
or are eligible for employee benefits provided by Company to its employees.
Consultant further waives the right to participate in any such benefit programs.
The only compensation, benefits, or consideration that Consultant shall be
entitled to receive from Company during this Agreement are the Service Fees
specifically set forth in Exhibit A and the other benefits expressly provided
for below. Except as expressly provided below, Consultant acknowledges that he
shall be solely responsible for the payment of his own income, self-employment,
Social Security, and other applicable taxes and insurance premiums.


5.Payment of Taxes. Company shall provide an IRS Form 1099 to Consultant for all
amounts paid as Service Fees. Consultant shall be solely responsible for paying
when due all income taxes, including estimated taxes, incurred as a result of
Services Fees paid by Company to Consultant. Upon request, Consultant shall
provide Company with proof of timely payment. Consultant shall be solely
responsible for filing all tax returns, tax declarations, and tax schedules with
respect to any and all Service Fees paid to Consultant.


6.Use of Employees or Contractors. Consultant may not engage any employees,
consultants, independent contractors, or subcontractors to perform Services
under this Agreement without prior written permission from Company. All persons
so engaged by Consultant to assist it in performing Services under this
Agreement shall be deemed to be employees or contractors of Consultant and
Consultant shall be solely responsible for their work, instruction, supervision,
direction, control, compensation, benefits. Nothing in this Agreement shall be
construed to impose any liability or duties on Company for the performance of
any Services by any third party engaged, hired, or retained by Consultant.


7.Business Expenses and Costs; Tools; Materials; and Equipment. Except as
preapproved by the Company in writing and supported by appropriate
substantiating documentation, Consultant shall be solely responsible for paying
all business expenses and costs incurred by it in performing Services under this
Agreement. Except as provided by the Company, Consultant shall be solely
responsible for supplying, purchasing, and maintaining, at its own expense, all
tools, materials, equipment, and supplies required to perform the Services.


8.Continuing Obligations. Consultant acknowledges and agrees that the
post-termination rights and obligations of the parties which continue by their
terms under the Separation Agreement (together, the “Continuing Obligations”)
shall continue in full force and effect according to their terms notwithstanding
the termination of Consultant’s employment with the Company or the execution of
this Agreement. Consultant acknowledges and agrees that Consultant has fully
complied with such Continuing Obligations at all times before Consultant signs
this Agreement and that he intends to, and shall, fully comply with such
Continuing Obligations after he signs this Agreement. Finally, Consultant agrees
that the Continuing Obligations shall supplement, rather than supplant,
Consultant’s duties under this Agreement and the common law.


9.Standards of Performance; Compliance with Applicable Laws; Schedule; and Work
Locations. Consultant shall perform all Services in a good and workmanlike
manner, in accordance with good and





--------------------------------------------------------------------------------





customary industry practices. Consultant shall comply with all applicable laws,
rules, ordinances, and regulations in connection with his performance of
Services, including but not limited to all applicable occupational safety and
health laws, regulations, ordinances, directives, and rules. Consultant shall be
permitted to set its own schedule as long as it devotes sufficient time to
timely and satisfactorily complete all Services. The Services shall be performed
at mutually agreeable work locations. Notwithstanding any other provision of
this Agreement, the level of Services that Consultant will perform for the
Company after the Effective Date shall be no more than 20% of the average level
of services he performed for Company in the 36 months preceding the Effective
Date.


10.Non-Exclusivity of Services and Risk of Loss. The Services performed by
Consultant under this Agreement are nonexclusive although Consultant may not
perform any similar services for any third party during the Term without prior
written permission from Company. The risk of loss in Consultant’s business shall
be borne entirely by Consultant. Company shall have no right or duty to inquire
as to the profit generated by Consultant in the performance of its business.


11.Secret and Confidential Information.


(a)    Access to Secret and Confidential Information. Prior to the Effective
Date of this Agreement, the Company has given to Consultant in his capacity as
an employee, and after the Effective Date and on an ongoing basis the Company
shall give to Consultant in its capacity as an independent contractor, access to
secret and confidential information (including, without limitation, secret and
confidential information of the Company’s affiliates and subsidiaries)
(collectively, “Secret and Confidential Information”), which the Consultant did
not have access to or knowledge before given by, or acquired in connection with
his Services for the Company. Secret and Confidential Information includes,
without limitation: all of the Company’s technical and business information,
whether patentable or not, which is of a confidential, trade secret or
proprietary character, and which is either developed by the Consultant alone,
with others or by others; lists of customers; identity of customers; identity of
prospective customers; contract terms; bidding information and strategies;
pricing methods or information; computer software; computer software methods and
documentation; hardware; the Company or its affiliates or subsidiaries’ methods
of operation; the procedures, forms and techniques used in servicing accounts;
and other information or documents that the Company requires to be maintained in
confidence for the Company’s continued business success.


(b)     Access to Specialized Training. As of the Effective Date and on an
ongoing basis, the Company agrees to provide Consultant with initial and ongoing
Specialized Training, which the Consultant does not have access to or knowledge
of before the execution of this Agreement. “Specialized Training” includes the
training the Company provides to its consultants that is unique to its business
and enhances Consultant’s ability to perform Consultant’s Services effectively.


(c)     Agreement Not to Use or Disclose Secret and Confidential Information and
Specialized Training. In exchange for the Company’s promises to provide
Consultant with Specialized Training and Secret and Confidential Information,
Consultant shall not during the Term or at any time thereafter, disclose to
anyone, including, without limitation, any person, firm, corporation, or other
entity, or publish, or use for any purpose, any Specialized Training or Secret
and Confidential Information, except as properly required in the ordinary course
of the Company’s business or as directed and authorized by the Company. The
Company agrees that general business processes which are not proprietary to the
Company do not constitute “Secret and Confidential Information” for purposes of
this Agreement and therefore may be used by Consultant for Consultant’s other
clients without violating the Agreement.


(d)     Agreement to Refrain from Defamatory Statements. Consultant shall
refrain, both during Term and after this Agreement terminates, from publishing
any oral or written statements about the Company or any of its affiliates’
directors, officers, employees, agents, investors or representatives that are
slanderous, libelous, or defamatory; or that disclose private or confidential
information about the Company or any of its affiliates’ business affairs,
directors, officers, employees, agents investors or representatives; or that
constitute an intrusion into the seclusion or private lives of the Company or
any of its affiliates’ directors, officers, employees, agents, investors or
representatives; or that give rise to unreasonable publicity about the private
lives of such directors, officers, employees, agents, investors or
representatives; or that place such directors, officers, employees, agents,
investors or representatives in a false light before the public; or that
constitute a misappropriation of the name or likeness of such directors,
officers, employees, agents, investors or representatives. A violation or
threatened violation of this prohibition may be enjoined.





--------------------------------------------------------------------------------







12.Duty to Return Company Documents and Property. Upon the termination this
Agreement for any reason, Consultant shall immediately return and deliver to the
Company any and all papers, books, records, documents, memoranda and manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof
belonging to the Company or relating to its business, in Consultant’s
possession, whether prepared by Consultant or others. If at any time after this
Agreement terminates, Consultant determines that it has any Secret and
Confidential Information in his possession or control, Consultant shall
immediately return to the Company all such Secret and Confidential Information
in his possession or control, including all copies and portions thereof.


13.Non-Recruitment Restrictions. Consultant agrees that during the Term and for
a period of 12 months following the Termination Date, regardless of the reason
for such termination, it will not, either directly or indirectly, or by acting
in concert with others, solicit or influence or seek to solicit or influence,
any employee of the Company or any affiliate to terminate, reduce or otherwise
adversely affect his or her employment with the Company or any affiliate.


14.Tolling. If Consultant violates any of the restrictions contained in
paragraph 13 of this Agreement, the restrictive period shall be suspended and
shall not run in favor of Consultant from the time of the commencement of any
violation until the time when the Consultant cures the violation to the
Company’s reasonable satisfaction.


15.Remedies. Consultant acknowledges that the restrictions contained in
paragraphs 13 through 15 of this Agreement, in view of the nature of the
Company’s business, are reasonable and necessary to protect the Company’s
legitimate business interests, and that any violation of this Agreement would
result in irreparable injury to the Company. In the event of a breach or a
threatened breach by Consultant of any provision of paragraphs 13 through 15 of
this Agreement, the Company shall be entitled to a temporary restraining order
and injunctive relief restraining Consultant from the commission of any breach,
and to recover the Company’s attorneys’ fees, costs and expenses related to the
breach or threatened breach. Nothing contained in this Agreement shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for any such breach or threatened breach, including, without limitation,
the recovery of money damages, attorneys’ fees, and costs. These covenants and
disclosures shall each be construed as independent of any other provisions in
this Agreement, and the existence of any claim or cause of action by Consultant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants and
agreements.


16.Severability and Reformation. It is the desire of the parties hereto that
this Agreement be enforced to the maximum extent permitted by law, and should
any provision contained herein be held unenforceable by a court of competent
jurisdiction, the parties hereby agree and consent that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of this Agreement. This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.


17.Indemnity. Consultant shall indemnify Company and its parents, subsidiaries,
affiliates, shareholders, members, managers, partners, officers, directors,
employees, contractors, agents, assigns, insurers, and representatives and hold
each of them harmless from and against any and all direct and indirect claims,
settlements, damages, liabilities, costs, and expenses (including, without
limitation, attorneys’ fees, costs of defense, incidental damages, and
consequential damages) asserted against or incurred by or on behalf of such
person arising out of or relating to any of the following, REGARDLESS OF WHETHER
SUCH CLAIMS, SETTLEMENTS, DAMAGES, LIABILITIES, COSTS, OR EXPENSES ARE BASED IN
WHOLE OR IN PART UPON COMPANY’S ALLEGED NEGLIGENCE: (a) any breach by Consultant
of any of the terms or conditions of this Agreement or any representations or
warranties made by Consultant under this Agreement; or (b) any bodily injury,
property damage, sickness, disease, disability, or death of Consultant related
in any way to or arising from performance of the Services.


18.Representations and Warranties. Consultant represents and warrants to Company
that Consultant is not a party to or is unaware of any non-disclosure,
confidentiality, employment, non-competition, non-solicitation, or other
agreement, arrangement, or interest of any kind whatsoever which is, or may be,
inconsistent or in conflict with this Agreement, or which would prohibit,
prevent, limit, or impair, in any way, its





--------------------------------------------------------------------------------





entering into this Agreement or its performance of any Services under this
Agreement. Consultant further represents and warrants to Company that Consultant
shall not utilize any confidential or proprietary information of any third party
when performing the Services. Consultant further represents and warrants to
Company that Consultant has the qualifications, experience, expertise, ability,
and resources to timely and satisfactorily complete all Services.


19.Waiver of Right to Jury Trial. CONSULTANT HEREBY AGREES TO IRREVOCABLY WAIVE
THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTE, CONTROVERSY, CLAIM, OR
CAUSE OF ACTION (INDIVIDUALLY, A “CLAIM”) AGAINST THE COMPANY OR ITS AFFILIATES
ARISING UNDER OR RELATED TO THIS AGREEMENT (EITHER ALLEGED BREACH OR
ENFORCEMENT).


20.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and its affiliates (and its and their successors), as
well as upon any person or entity, acquiring, whether by merger, consolidation,
purchase of assets, dissolution or otherwise, all or substantially all of the
capital stock, business and/or assets of the Company (or its successor)
regardless of whether the Company is the surviving or resulting corporation.


21.Miscellaneous. This Agreement and the Separation Agreement constitute the
entire agreements and understandings between the parties pertaining to their
subject matters and supersede all prior and contemporaneous agreements or
understandings pertaining to such subject matters between the parties.
Notwithstanding the preceding sentence, nothing in this Agreement supersedes or
relieves Consultant of his obligation to comply with the Continuing Obligations.
This Agreement may not be amended unless in a writing signed by both parties.
Consultant agrees that the Company has not made any promise or representation to
him concerning this Agreement that is not expressed in this Agreement, and that
in signing this Agreement, Consultant is not relying on any prior oral or
written statement or representation by the Company but is instead relying solely
on its own judgment. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas. Exclusive venue for
purposes of any Claim between the parties arising out of or related to this
Agreement is in any state or federal court of competent jurisdiction that
regularly conducts proceedings in Tarrant County, Texas. Nothing in this
Agreement, however, precludes the Company from seeking to remove a civil action
from any state court to federal court. The recitals to this Agreement are
incorporated into this Agreement. No waiver of any provision of this Agreement
or any breach of this Agreement shall be effective unless such waiver is in
writing and signed by the waiving party and any such waiver shall not be deemed
a waiver of any other provision of this Agreement or any other or subsequent
breach of this Agreement. All notices and other communications required or
permitted to be given or made under this Agreement by either party shall be in
writing and shall be deemed to have been duly given or made (a) when delivered
personally or (b) when deposited in the U.S. mail, first class registered or
certified mail, postage prepaid, return receipt requested, to the party’s
address listed below.


22.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement. The delivery of this Agreement in the
form of a clearly legible facsimile or electronically scanned version by e-mail
shall have the same force and effect as delivery of the originally executed
document.


23.Third-Party Beneficiaries. The Company’s subsidiaries and other affiliates
are intended to be third-party beneficiaries of this Agreement and therefore may
enforce this Agreement.




AGREED as of the dates signed below:


BASIC ENERGY SERVICES, INC.
 
WILLIAM T. DAME
By:
/s/ Eric Lannen
 
By:
/s/ William T. Dame
 
Eric Lannen
 
 
William T. Dame
 
Vice President of Human Resources
 
 
 
 
 
 
 
 
 
Date Signed:
 
 
Date Signed:
 
2/13/2020
 
 
2/13/2020






--------------------------------------------------------------------------------











SERVICES AND SERVICE FEES
(William T. Dame)




Services:


Consultant shall: Consultant shall (1) work with the Company or its affiliates
to answer any questions regarding the pressure pumping business (2) participate
in any final divestiture meetings necessary; and (3) perform any other services
which are mutually agreeable by the parties.


 
Service Fees:


Company shall pay Service Fees to Consultant during the Term equal $150/hour.


Payment Schedule, Terms, and Conditions:


Company shall pay Consultant Service Fees on a regular basis within 60 days of
receiving an invoice.


Invoices:


Consultant shall issue to Company written invoices on a monthly or more frequent
basis and such invoices shall include Consultant’s tax identification number, a
general description of the Services performed, a summary of expenses with
receipts (if applicable), an invoice number, and the invoice date.







